DETAILED ACTION
   This action is in reply to papers filed 3/2/2021.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application 20200008404A1, Published 1/9/2020.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10 and 15) in the reply filed on 3/2/2021 is acknowledged. Accordingly, claims 11 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.    
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-11 and 13-15 are pending with claims 1-10 and 15 examined herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

a method for producing an organ selected from a pancreas, thymus or hair  in the living body of a first mouse having an abnormality associated with a lack of development of the organ in the development stage, the organ being derived from a first rat, the method comprising: a) preparing a pluripotent stem cell derived from a first rat; b) transplanting the cell into a blastocyst stage fertilized egg of a  second mouse; c) developing the fertilized egg in the womb of a first mouse to obtain a chimeric mouse; and d) obtaining the organ from the chimeric mouse,  wherein the organ substantially comprises cells derived from the first rat 
and 
a method for producing an organ selected from a kidney, pancreas, thymus or hair in the living body of a first rat having an abnormality associated with a lack of development of the organ in the development stage, the organ being derived from a first mouse, the method comprising: a) preparing a pluripotent stem cell derived from a first mouse; b) transplanting the second rat; c) developing the fertilized egg in the womb of a first rat to obtain a chimeric rat; and d) obtaining the organ from the chimeric rat,  wherein the organ substantially comprises cells derived from the first mouse 
 does not reasonably provide enablement for producing any organ in the living body of any non-human mammal, wherein said method comprises, inter alia, transplanting any cell derived from any non-human mammal. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states that “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue.’ Not ‘experimentation;” (Wands, 8 USPQ2d 104). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighting many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation required is “undue” include, but are not limited to: 
•	(A) The breadth of the claims; 
•	(B) The nature of the invention;

•	(D) The level of one of ordinary skill; 
•	(E) The level of predictability in the art; 
•	(F) The amount of direction provided by the inventor; 
•	(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.

The Breadth of the Claims and The Nature of the Invention
As a first matter, the breadth of the claim is exceptionally large for encompassing an enormous genus of non-human mammalian species, whereby mammalian subjects reasonably encompass some 5,500 species distributed in about 1,200 genera, 152 families and up to 46 orders (Reference B of Non-Patent Literature in IDS filed 9/30/2019). Even within the enormous genus of rodents, there are approximately 4,000 rodent species, divided into three major groups or suborders, Sciuromorpha, Myomorpha and Hystricomorpha, and more than 30 
Additionally, the breadth of the transplanted cell is enormous, encompassing a hodgepodge of cells such as fibroblasts, leukocytes, cardiomyoblasts, hepatocytes, neurons, etc. 
The nature of the instant invention is the use of pluripotent stem cells to produce mouse/rat or rat/mouse chimeras, whereby mouse ES cells are injected into a rat blastocyst, and conversely, rat iPS cells injected into a mouse blastocyst. In other words, the specification is only enabled for mouse/rat or rat/mouse chimeras.

               Guidance of the Specification/Existence of Working Examples
In Example 1, Applicant investigated whether kidney development would occur, by transplanting mouse ES cells as pluripotent cells into a knockout mouse that was characterized by kidney deficiency. In Example 2, Applicant investigated whether pancreas development would occur, by transplanting mouse ES cells as pluripotent cells into a knockout mouse that was characterized by pancreas deficiency. In Example 3, Applicant investigated whether hair 
In the blastocyst complementation between heterologous species (rat/mouse), the specification teaches male Pdx-1(−/−) mice and female Pdx-1(+/−) mice were cross bred and fertilized eggs were obtained by means of uterine perfusion method. The fertilized eggs thus obtained were advanced to blastocyst in vitro, and the above-mentioned rat iPS cells marked with EGFP were injected to the resultant blastocyst at 10 cells per blastocyst by means of microinjection under a microscope. This was transplanted to the womb of a pseudo-pregnant female animal, and Cesarean section was conducted upon completion of pregnancy, and the resultant newborn litters were analyzed. EGFP fluorescence was observed under a fluorescent stereoscopic microscope, where it turned out that litter numbers #1, #2 and #3 are chimeric based on the EGFP expression on the body surface. Upon the Cesarean section, a pancreas with uniform expression of EGFP was observed in #1 and #2. However, the pancreas of #3 exhibited partial expression of EGFP, in a mosaic manner. #4 is a litter-mate as #1-#3, but lacks 
Further, the spleen was removed from these newborn animals, and blood cells prepared therefrom were dyed with a monoclonal antibody against murine or at CD45, and analyzed with a flow cytometer. As a result, in litter numbers #1-#3, rat CD45 positive cells were observed in addition to murine CD45 positive cells, and thus it was confirmed that these are heterologous chimera between mouse and rat containing cells derived from the host mouse and rat iPS cells. Furthermore, almost all cells in the rat CD45 positive cell fractions exhibited fluorescence of EGFP, and thus the rat CD45 positive cell are derived from rat iPS cells marked with EGFP (FIG. 20). It is important to note that Applicant observed rat iPS cell contribution in both the targeted organ (pancreas) and non-targeted organ (spleen) (para. 218).

          State of the Art/Predictability of the Art
The Donor Derived Cell 
 The donor derived cell used in the generation of chimeras obtained by blastocyst injection has been generally limited to pluripotent stem cells. Okumura (Reference BP of IDS filed 9/30/2019) teaches the ability to incorporate into the ICM and form chimeras when injected into a developing blastocyst is limited to pluripotent stem cells (Pg. 28, lines 1-4). Polejaeva and Mitalipov (Reference BS of IDS filed 9/30/2019) echo Okumura by teaching the level of contribution in embryonic chimeras is largely dependent on the developmental potency of parental cells (Pg. 1, para. 2, lines 1-2). Polejaeva and Mitalipov teach embryonic stem cells (ESCs) are termed pluripotent based on their ability to give rise to all three germ layers 
Additionally, Polejaeva and Mitalipov teach that while derivation of ESCs or ESC-like cells expressing pluripotency markers has been reported for several species, only mouse and rat ESCs have been shown so far to contribute to germline chimeras. Polejaeva and Mitalipov teach the first germline-competent rat ESCs were recently derived using modified culture conditions. Polejaeva and Mitalipov teach these cells express typical pluripotency markers and retain the capacity to differentiate into derivatives of all three germ layers. Most importantly, they efficiently induce chimeras when reintroduced into early cleaving embryos. Polejaeva and Mitalipov teach rat ESCs were also capable of contributing to the germline and some extraembryonic lineages (Pg. 5, para. 4). Polejaeva and Mitalipov continue to teach that it is currently assumed that species-specific differences in ESC maintenance and culture between mouse and farm animals are the posing factors challenging the identification and derivation of putative ESCs in farm animals. Polejaeva and Mitalipov teach enzymatic dissociation of cattle ESCs resulted in cell death or differentiation and that an inconsistency among proposed markers for defining genuine bovine ESCs adds to these challenges. (Pg. 5, para. 5).
Brevini et al. (Reference J of IDS filed 9/30/2019) expands on the challenges encountered in identifying, isolating and characterizing ES cells from domestic animals- 
Although Brevini acknowledges that immense effort has been made to obtain chimeras by injecting putative porcine ESCs into early embryos, Brevini teaches no germ line transmission has been observed (emphasis added). Brevini teaches, to date, only a single chimera has been described, with no germ line transmission. Brevini teaches the birth of chimeric piglets was also reported after injecting stem cells derived from primordial germ cells- but no germ line transmission was observed in these cases. Brevini teaches these results indicate that the only species where germ line transmission has been definitively described following ESCs injection is the mouse. Brevini states that “[this] leave us with the question whether this test can be reliably applied to any other species.” (Pg. S207, Col. 2, para. 1)
Since the subject matter of the specification and the claimed invention encompasses the use of embryonic stem (ES) cells for the generation of chimeric animals, the state of the art supports the notion that only mouse ES cells or rat ES cells were available to use for production of such animals.

The Host Animal 
In the claimed method of producing a target organ, the host animal must be deficient in the organ that is to be produced. In the blastocyst complementation between heterologous species (rat/mouse), the specification teaches a knock out mouse deficient of a pancreas (Pdx1 (+/−)), was used to generate a rat pancreas. At issue here is that the specification has not provided sufficient guidance as to how to genetically modify a whale, for example, such that it does not produce a pancreas (i.e. apancreatic). A whale would necessarily have to be missing a pancreas for it to grow a bat pancreas.
Additionally, the art presents evidence that the generation of larger knockout animals was not predictable. Clark and Whitelaw (Reference N of IDS filed 9/30/2019) states that "….despite intensive efforts, this technology [knock out]  is limited to the mouse, as no germline-competent ES cells have been described for any other mammalian species". (Pg. 828, Col. 1, para. 1). Of seven cloned ‘knockout’ piglets designed for xenotransplants reported in Lai et al. (Reference AO of IDS filed 9/30/2019), three died within 17 days and a total of four had respiratory or heart abnormalities (Pg. 1091, Table 2).
Matsunari et al
The size of the host animal is pertinent to the instant rejection because the existence of potential physiological incompatibilities between donor and recipient in the context of xenotransplantation is an important consideration.

       The Chimeric Animal
As detailed above, the breadth of the claim is exceptionally large for encompassing an enormous genus of non-human mammalian species. Thus, the breadth of the claims reasonably embraces introducing whale ES cells into a bat blastocyst; however, the instant specification fails to disclose how to achieve the development of a whale/bat chimera, for example. For reasons detailed infra, the art teaches an inherent unpredictability in generating disparate chimeric animals. 
James et al. (Reference AA of IDS filed 9/30/2019) teaches the generation of interspecific chimeras using mouse pre-implantation embryos was first accomplished in 1973, when chimeric blastocysts were generated from mouse and rat embryos. Since then, James teaches embryonic chimeras have been generated from combinations of mouse and vole, the variant mouse species Mus musculus and Mus caroli, the variant cow species Bos taurus and Bos indicus, and sheep and goat. James teaches, not surprisingly, chimeras generated from the more evolutionarily distant species were not viable, presumably due to irreconcilable differences between developmental programs—chimeras between mouse and vole or mouse and rat, for instance, did not come to term and only rarely developed to advanced stages in utero. On the other hand, chimeras generated from mixing embryos of closely related species resulted in successful development to adulthood. James teaches considering these results, it 
In sum, James teaches the further two species are genetically, the less likely the chimera will survive. The teachings of James are pertinent to the instant rejection because the claims are drawn to an organ obtained from the chimera. The chimera would necessarily have to be viable in order to be harvested for organs. Organs are not autonomous. They require nutrients to stay alive and those come from the bloodstream.
In generating interspecific chimeras, Kobayashi et al. (Reference AK of IDS filed 9/30/2019) teaches embryonic lethality was high and postnatal development was poor. Kobayashi teaches some interactions between mouse- and rat-derived cells indispensable for organism survival may not work across species, resulting in death during embryonic development or in retarded postnatal development (Pg. 796, Col. 2, para. 1).  It is noted that Kobayashi is identified as an inventor of the claimed invention.

The Target Organ
In Usui et al. (Reference CO of IDS filed 9/30/2019) murine iPSCs were injected into blastocysts from kidney-deficient mice lacking the SAL-like 1 protein (Pg. 2418, Col. 1, para. 1). While, the neonatal mice had kidneys derived almost entirely from injected iPSCs, the vascular and nervous systems were not constructed from cells of iPSC origin, and the kidney was therefore not completely complemented (paragraph bridging Pg. 2423 and 2424). Immunohistochemical analysis of the regenerated kidney indicated that the renal vascular was a chimeric structure originating from both host cells and donor iPSCs (Fig. 8). 
Of note, Usui failed at generating rat kidneys in mice. When rat iPS cells were injected into Sall1-null mice blastocysts, they did not generate rat kidneys in mice.  Examiner notes that several of the authors in the Usui reference are identified as inventors of the claimed invention. Therefore, in light of the evidence presented in the Usui reference- authored-in-part by the instant inventors- that attest to the failure in generating a rat kidney in mice, the specification is wholly not enabled for producing rat kidneys in mice.
Although Kobayashi successfully generated functional rat pancreas in Pdx1−/− mice via interspecific blastocyst complementation, Kobayashi teaches PSC-derived cells were found not only in pancreas but in all organs and tissues, including brain and gonads.  . 
 Thus, the art, as exemplified in the teachings of Usui and Kobayashi, makes clear several points: (1) the level of contribution of the donor cells to the generated organ is unpredictable, (2) generating an organ in an animal that is deficient in making that organ is not predictable (3) it is wholly unpredictable as to what organ the donor cells generate via blastocyst complementation. 
The art further teaches that due to the potential application of human organ transplantation and the growing gap between the demand and availability of organs for transplantation, the pig has long been considered as an alternative source to provide organs for humans. In contrast to organs from other animal species, domestic pig organs share many similarities to those of humans including size, anatomy and physiology. However, despite these similarities, Yang and Ross (Reference CZ of IDS filed 9/30/2019) teach significant 
Solter et al. (Reference CC of IDS filed 9/30/2019) states that even if we succeed in developing organ-deficient pigs by genetic manipulation and producing pig-human chimeras in which the parenchymal cells of the specific organ are entirely derived from human cells, immune rejection will still be a problem because the human organ carried by the pig will contain pig-derived stromal cells and blood vessels (Pg. 678, Col. 2).
The teachings of Yang and Solter are pertinent to the instant rejection because the specification contemplates xenotransplantation. 

The Quantity of Any Necessary Experimentation to Make or Use the Invention
Thus, the quantity of necessary experimentation to make or use the invention as claimed, based upon what is known in the art and what has been disclosed in the specification, will create an undue burden for a person of ordinary skill in the art to demonstrate that injecting any donor cell of one species into a blastocyst of another species will reliably and predictably produce a heterologous chimeric non-human mammal comprising a viable organ derived from the donor cell.
In conclusion, the specification fails to provide any guidance as to how an artisan would have dealt with the art-recognized limitations of the claimed method commensurate with the scope of the claimed invention.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Base claim 1 recites, inter alia, “preparing a cell derived from the allogenic and/or xenogeneic mammal; b) transplanting the cell into a blastocyst stage fertilized egg of the non- 
There are several issues here. One it is unclear how a cell can be derived from both an animal that is “allogenic” AND “xenogenic”. Applicant should clarify this in the response to this action. Moreover, the claim requires only one cell and one blastocyst, but then requires the host mammal to obtain a litter (plurality) of mammals. It is not readily apparent how the artisan is to achieve a litter (a plurality of animals) from the introduction of a single cell into a single blastocyst. Note that dependent claims are included in this rejection as they fail to clarify the issues raised by the Examiner.
Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 7 and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ryan et al. (WO2000069268 A1, Published 11/23/2000, Reference J of Foreign Patents Document in IDS filed 9/30/2019).
Regarding claim 1 and claim 7, Ryan discloses a method for producing a target organ in the living body of a non-human mammal having an abnormality associated with a lack of claim 3, Ryan discloses the cell is a mouse embryonic stem cell (ES cell) (as in claim 2) (Pg. 5, lines 1-5; Pg. 5, lines 22-28).  Ryan discloses the organ is a kidney (Pg. 6, line 34) (as in claim 4). Ryan discloses the non-human mammal is a mouse (Pg. 2, lines 10-15) (as in claim 5). Regarding claim 9, Ryan discloses the cell and said non-human mammal are heterologous to each other (Pg. 5, lines 1-5). Thus, Ryan anticipates the claimed invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan et al. (WO2000069268 A1, Published 11/23/2000, Reference J of Foreign Patents Document in IDS filed 9/30/2019) as applied to claims 1-5, 7 and 9 above and further in view of Nishinakamura et al. (Development. 2001 Aug; 128(16):3105-15, Reference BB in IDS filed 9/30/2019).
The teachings of Ryan are relied upon as detailed above.
Although Ryan teaches, in one embodiment, the non-human mammal is a mouse, Ryan fails to teach the mouse is a Sall1 knockout mouse (as in claim 6).
Nishinakamura et al. teaches the kidney develops in three stages: pronephros, mesonephros and metanephros. Nishinakamura teaches Sall1 is expressed in the metanephric mesenchyme surrounding the ureteric bud and that homozygous deletion of Sall1 results in an incomplete ureteric bud outgrowth, a failure of tubule formation in the mesenchyme and an apoptosis of the mesenchyme. Thus, Nishinakamura teaches Sall1 is therefore essential for ureteric bud invasion, the initial key step for metanephros development. (Abstract and Pg. 3105, Col. 2, Para. 2)
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, 
In the present situation, rationales E and G are applicable. At the time of invention, it would have been obvious to introduce normal ES cells, derived from a non-human mammal that is not a mouse, into the blastocysts of Sall 1-/- mice in order to arrive at a Sall 1-/- mouse that has kidneys formed from the transplanted wild type ES cells.  One of ordinary skill in the art would have been sufficiently motivated to make such a modification in order to determine if xenogeneic normal ES cells could rescue a kidney deficient mouse. 
Thus, the claims are rejected.


Claims 8, 10 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan et al. (WO2000069268 A1, Published 11/23/2000, Reference J of Foreign Patents Document in IDS filed 9/30/2019) as applied to claims 1-5, 7 and 9 above and further in view of Loring (PgPub 20020188963, published 12/12/2002, Reference E of U.S. Patent Documents in IDS filed 9/30/2019).
The teachings of Ryan are relied upon as detailed above. And as earlier noted, Ryan discloses the non-human mammal is a mouse (Pg. 2, lines 10-15).
However, Ryan fails to teach the derived cell is a rat cell (as in claim 8, claim 10 (in-part) and claim 15 (in-part)).
Prior to the time of the claimed invention, Loring taught an isolated population of rat embryonic stem (ES) cells (Pg. 2, para. 11). Moreover, Loring teaches said rat ES cells, when claim 8, claim 10 (in-part) and claim 15 (in-part)). (Pg. 3, para. 55; Abstract).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationale B is applicable. At the time of invention, it would have been obvious to substitute mouse ES cells for rat ES cells with a reasonable expectation of arriving at the claimed invention.  One of ordinary skill in the art would have been sufficiently 
Thus, the claims are rejected.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10.  
Both claims are directed to the method according to claim 1, wherein said cell is from a rat, and said non-human mammal is from a mouse. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).Applicant is advised that should claim 10 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a .  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16192178 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instant claims are drawn to a method for producing a target organ in the living body of a non-human mammal having an abnormality associated with a lack of development of the target organ in the development stage, the target organ being derived from an allogeneic and/or xenogeneic mammal that is an individual different from the non-human mammal, the method comprising: a) preparing a cell derived from the allogeneic and/or xenogeneic mammal; b) 
Claims of the ‘178 application are directed to a method for producing a target organ in a living body of a non-human mammal having an abnormality associated with a lack of development of the target organ in a development stage, the target organ produced being derived from a different individual mammal that is an individual different from the nonhuman mammal, the method comprising the steps: a) preparing an induced pluripotent stem cell (iPS cell) derived from the different individual mammal; b)  transplanting the iPS cells into a blastocyst stage fertilized egg of the non-human mammal; c)  developing the fertilized egg in a womb of a non-human surrogate parent mammal to obtain a litter; and d)obtaining the target organ from the litter individual. 
It is clear that all of the elements of the App ’178 are to be found in instant Application as an iPS cell, recited in App ‘178, is a species of the generic ‘cell’ in instant Application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /TITILAYO MOLOYE/              Primary Examiner, Art Unit 1632